Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 15, 2016

The Court of Appeals hereby passes the following order:

A17A0223. NATCHEZ TRACE DEVELOPMENT, INC. et al. v. MULTIBANK
    2009-1 RES-ADC VENTURE, LLC.

      Multibank 2009-1 RES-ADC Venture, LLC filed a lawsuit against defendants
Natchez Trace Development, Inc. and Winston J. Deloney following their defaults on
a promissory note and guaranty. After service by publication, Natchez and Deloney
failed to appear and the trial court entered a default judgment in favor of Multibank.
Deloney filed a motion to set aside the default judgment under OCGA § 9-11-60 (d).
The trial court denied the motion, and Natchez and Deloney filed this direct appeal.
Pretermitting whether Natchez is a proper party to this appeal, we lack jurisdiction.
      Pursuant to OCGA § 5-6-35 (a) (8), an appeal from an order denying a motion
to set aside a judgment under OCGA § 9-11-60 (d) must be taken by application for
discretionary review. See Jim Ellis Atlanta v. Adamson, 283 Ga. App. 116, 116 (640
SE2d 688) (2006). Natchez and Deloney’s failure to file a discretionary application
deprives this Court of jurisdiction over this appeal, which is hereby DISMISSED.


                                       Court of Appeals of the State of Georgia
                                                                            09/15/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.